



Exhibit 10(dd)(4)





CENTERPOINT ENERGY, INC.
STOCK PLAN FOR OUTSIDE DIRECTORS
(As Amended and Restated Effective May 7, 2003)
Third Amendment


WHEREAS, CenterPoint Energy, Inc., a Texas corporation, maintains, and
shareholders of the Company have approved, the CenterPoint Energy, Inc. Stock
Plan for Outside Directors, as amended and restated effective May 7, 2003, and
as thereafter amended (the "Plan"); and


WHEREAS, the Company has reserved the right under Section 6.1 to amend the plan;
and
WHEREAS, the Company desires to amend the Plan to modify the method of
determining the number of shares of common stock, par value $0.01 per share, of
the Company ("Common Stock") that may be awarded to participants in the Plan;


NOW, THEREFORE, in consideration of the foregoing, the Plan is hereby amended,
effective January 1, 2015, as follows:


1.Article II of the Plan is hereby amended to add two new definitions thereto as
follows:


'"FAIR MARKET VALUE' means, as of a particular date, (i) if shares of Common
Stock are listed on a national securities exchange, the closing sales price per
share of Common Stock on the consolidated transaction reporting system for the
principal national securities exchange on which shares of Common Stock are
listed on that date, or, if there shall have been no such sale so reported on
that date, on the date immediately preceding the date on which such a sale was
so reported, (ii) if the Common Stock is not so listed, the average of the
closing bid and asked price on that date, or, if there are no quotations
available for such date, on the date immediately preceding the date on which
such quotations shall be available, as reported by an inter-dealer quotation
system, (iii) if shares of Common Stock are not publicly traded, the most recent
value determined by an independent appraiser appointed by the Company for such
purpose, or (iv) if none of the above are applicable, the fair market value of a
share of Common Stock as determined in good faith by the Board."


"'STOCK AWARD AMOUNT' means a number of shares of Common Stock equal to (i) a
dollar amount determined by the Board in its discretion



--------------------------------------------------------------------------------



divided by (ii) the Fair Market Value of the Common Stock on the relevant award
date, rounded to the nearest whole share."


2.
Section 5.1 of the Plan is hereby amended to read as follows:



"5.1 Initial Awards: On or after the date an individual first becomes an Outside
Director, at the discretion of the Board, such Outside Director may be granted a
one-time, initial Stock Award consisting of the right to receive the number of
shares of Common Stock equal to the Stock Award Amount, as determined by the
Board, with such award subject to the terms, conditions and limitations set
forth in this Plan; provided, however, that such Outside Director is then in
office as of the grant date of such initial Stock Award. Any Stock Award under
this Section 5.1 shall be in addition to, and not in lieu of, any Stock Award
granted under Section 5.2."


3.
Section 5.2 of the Plan is hereby amended to read as follows:



"5.2 Annual Awards: As of each Annual Award Date, at the discretion of the
Board, each Outside Director then in office may be granted a Stock Award
consisting of the right to receive the number of shares of Common Stock equal to
the Stock Award Amount, as determined by the Board, with such awards subject to
the terms, conditions and limitations set forth in this Plan."
IN WITNESS WHEREOF, CenterPoint Energy, Inc. has caused these presents to be
executed by its duly authorized officer in a number of copies, all of which
shall constitute one and the same instrument, which may be sufficiently
evidenced by any executed copy hereof, on this 28th day of December, 2014, and
effective as of January 1, 2015.


 
 
CENTERPOINT ENERGY, INC.
 
 
 
 
By
/s/ Scott M. Prochazka
 
 
Scott M. Prochazka
 
 
President and Chief Executive Officer



ATTEST:
 
/s/ Vincent A. Mercaldi
Vincent A. Mercaldi
Assistant Corporate Secretary




